ORDER
PER CURIAM.
Jacob Feldman appeals the judgment of the motion court denying, without an evi-dentiary hearing, his Rule 24.035 motion for post-conviction relief.
*891We have reviewed the briefs of the parties and the record on appeal. No error of law appears. The motion court’s findings are based on findings of fact that are not clearly erroneous. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum, for their information only, setting forth the reasons for our decision.
The judgment is affirmed in accordance with Rule 84.16(b).